  Case 2:20-cr-00653-MCA Document 38 Filed 08/23/21 Page 1 of 3 PageID: 116
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Aziz Coleman                                                         Cr.: 20-00653-001
                                                                                      PACTS #: 6901463

Name of Sentencing Judicial Officer:    THE HONORABLE MADELINE COX ARLEO
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 12/01/2020

Original Offense:   Count One: Conspiracy to Distribute and Possess with Intent to Distribute Heroin and
                    Cocaine Base, in violation of 21 USC 846, a Class C Felony

Original Sentence: 22 months imprisonment, 36 months supervised release

Special Conditions: $100 Special Assessment Fee, Substance Abuse Testing, Alcohol Restrictions,
Alcohol Treatment, Drug Treatment, Life Skills Counseling, Education/Training Requirements, Mental
Health Treatment, Motor Vehicle Compliance, Support Dependents

Type of Supervision: Supervised Release                       Date Supervision Commenced: 07/02/2021

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1.                   Aziz Coleman violated the following special condition of supervised release:
                       “You must refrain from the illegal possession and use of drugs, including
                       prescription medication not prescribed in your name.” On August 9, 2021, Aziz
                       Coleman tested positive for marijuana and amphetamines.


U.S. Probation Officer Action:

On July 2, 2021, Aziz Coleman commenced supervised release. On July 13, 2021, we notified Your
Honor that Mr. Coleman tested positive for marijuana during a home inspection on July 7, 2021. At that
time, Mr. Coleman admitted to smoking marijuana while incarcerated in the Bureau of Prisons and
reported that the last time he smoked marijuana was on June 30, 2021, prior to his release from custody.

Pursuant to the special conditions for mental health and substance abuse treatment, Mr. Coleman was
referred to The Bridge for an assessment to determine if further services are recommended. On August 9,
2021, Mr. Coleman attended the assessment appointment at The Bridge and a urine specimen was secured
that subsequently tested positive for marijuana and amphetamines. During the assessment, Mr. Coleman
admitted that he mistakenly ate an edible baked good while attending a comedy club and that no one told
him there was marijuana in it. Notably, the treatment vendor recommended no further mental health
treatment, but did recommend that Mr. Coleman attend weekly individual and group substance abuse
treatment sessions.
   Case 2:20-cr-00653-MCA Document 38 Filed 08/23/21 Page 2 of 3 PageID: 117
                                                                                           Prob 12A – page 2
                                                                                               Aziz Coleman

On August 12, 2021, Mr. Coleman met with his probation officer and he admitted to ingesting a baked
good with marijuana in it while attending a comedy show. He stated that no one told him there was
marijuana in it, but after he ate it and felt “funny” someone told him it was a marijuana edible baked
good. The IUS stated he never would have eaten it if he knew and he stated he wanted to be honest with
Probation.

On August 13, 2021, Probation received the test results from the urine specimen reflecting a positive
result for marijuana and amphetamines.

Since Mr. Coleman has shown a willingness to attend and actively participate in substance abuse
treatment, we are respectfully requesting no further action be taken against him for the illegal drug use.
We will continue to randomly drug test Mr. Coleman, monitor his attendance and participation in
substance abuse treatment and monitor the remaining conditions of supervision.


                                                          Respectfully submitted,

                                                          SUSAN M. SMALLEY, Chief
                                                          U.S. Probation Officer


                                                                   Carrie H. Borona

                                                            By:   CARRIE H. BORONA
                                                                  U.S. Probation Officer


/ cb

APPROVED:

Suzanne Golda-Martinez                08/18/2021

SUZANNE GOLDA-MARTINEZ                             Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                   Signature of Judicial Officer


                                                                    8/23/21
                                                                               Date
Case 2:20-cr-00653-MCA Document 38 Filed 08/23/21 Page 3 of 3 PageID: 118
                                                              Prob 12A – page 3
                                                                  Aziz Coleman
